DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-8, 10, 12-20 are pending.
Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of applicant’s arguments and the amendment to the claims. 
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.


Allowable Subject Matter
Claims 1-3, 6-8, 10, 12-20 are allowed.
Reason for allowance
The invention defined in claims 1, 7 and 13 are not suggested by the prior art of record. 
The prior art of record (in particular, ALHOTHAILY; Abdulrahman US 20170339163, Raziel; Michael US 20170289153, Guthery; Scott B. US 7194628, Mitchell, Christopher John US 20050050326, Irvine; James US 20100235638, Sudia, Frank W. et al. US
20020013898, Mitchell, Christopher John US 20050050326, Oberheide; Jon et al.
US 20120198228, Ketari; Nissaf US 8112037, Zibuschka; Jan et al. US
20180124029, Kremp; Juergen US 8792638, Duc; Dang Nguyen 20100153719, Juels; Ari US 8977847, Zibuschka; Jan US 20180124029 and SOLOW; Hillel US 20160359619 ) singly or in combination does not disclose, with respect to independent claim 1 “Wherein the dealer module provides multiple verification values to the user device, each verification value corresponding to one of the multiple shares of the distributed private key, and wherein the combiner module uses the multiple verification values to verify validity of the partial response received from the user device
before generating the group signature.” in combination with the other claimed features as a whole.
With respect to claim 7 “wherein generating the group signature comprises generating the group signature using the generated partial response and a subset of multiple partial responses received from other user devices of the set of user devices,
wherein the criterion includes the subset of the received partial responses
Being received from a subset of the other user devices of the set of
user devices that each belong to a different user than each of the other
user devices of the subset of the other user devices.” in combination with the other claimed features as a whole.
With respect to claim 13 “receive partial responses from other devices associated with the other users of the group, each generated based on a different share of the distributed private key;
select a subset of all of the partial responses;
generate a group signature based on the selected subset; and
transmit the group signature to an authentication module to cause the authentication
module to authenticate the group of users using a public key paired to the
distributed private key.” in combination with the other claimed features as a whole.
Therefore independent claims 1, 7 and 13 are allowed.
Dependent claims 2, 3, 6, 8, 10, 12 and 14-20 are also allowed based on their dependencies on independent claims 1, 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493